In this case a bank paid the proceeds of an administrator's check drawn in favor of an heir at law, to the County Judge who had control and jurisdiction of the administration, but who unauthorizedly had *Page 478 
endorsed and cashed the check, and appropriated its proceeds to his own use, without the knowledge of the administrator drawer of the check or the payee heir to whom the administrator had drawn it but left it with the County Judge to be turned over to the payee.
Since the County Judge has entered an order discharging the administrator, and the bank has rendered itself liable to restore the credit to the drawer's account for the benefit of the heir, who is entitled to have its proceeds paid over to him, a court of equity alone can deal with the situation in such manner as to give appropriate relief and properly wind up the administration as an incident to it.